Citation Nr: 1719646	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a restrictive right lobe condition, to include elevation of the right hemidiaphragm, diaphragmatic paralysis, pneumothorax, and atelectasis. 

3.  Entitlement to service connection for a respiratory condition other than a restrictive lung condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing in Detroit, Michigan.  A transcript of that hearing has been associated with the electronic claims file.  

The Board remanded the matter of entitlement to service connection for a right lobe condition in June 2011 and November 2013 for further development.  

The claim for service connection for a lung or respiratory condition has been bifurcated to distinguish between a restrictive lung condition and other respiratory conditions.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

The issue of entitlement to service connection for a respiratory condition other than a restrictive lung condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence of record is at least in equipoise as to whether the Veteran's current bilateral hearing loss manifested during his period of active service and continued since that time.

2.  The competent and probative evidence of record is at least in equipoise as to whether the Veteran's current restrictive right lobe condition, to include elevation of the right hemidiaphragm, diaphragmatic paralysis, pneumothorax, and atelectasis, manifested during, or is otherwise related to, his period of active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 

2.  The criteria for entitlement to service connection for a restrictive right lobe condition, to include elevation of the right hemidiaphragm, diaphragmatic paralysis, pneumothorax, and atelectasis, have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the issues decided herein are being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.  


II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

A.  Bilateral Hearing Loss

In a claim of service connection for impaired hearing, demonstration of the first Shedden element-i.e., the existence of a current disability-is subject to the additional requirements of § 3.385, which provides that service connection for impaired hearing shall not be established until the hearing loss meets pure tone and/or speech recognition criteria.  Under this regulation, hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection may be established on a presumptive basis for certain chronic diseases set forth in 38 C.F.R. § 3.309(a), including sensorineural hearing loss.  See VBA Adj. Manual M21-1, III.iv.4.G.1.d (classifying sensorineural hearing loss as an organic disease of the nervous system under 38 C.F.R. § 3.309(a)). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 
708 F.3d 1331, 1335-88 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The Board finds that the competent and probative evidence of record is at least in equipoise as to whether the Veteran's current bilateral hearing loss manifested during his period of active service and continued since that time.  As such, the Board finds that service connection for bilateral hearing loss is warranted.  The reasons follow.

In a November 2010 VA examination, the Veteran's auditory threshold at 
4000 Hertz was 60 decibels in the right ear and 50 decibels in the left ear.  11/12/2010 VBMS, VAX.  Thus, the Board finds that the Veteran has a current bilateral hearing loss disability per § 3.385.  

While in service, the Veteran's military occupational specialty was armored vehicle crewman, the responsibilities of which included driving tanks, which the Veteran did without hearing protection.  06/04/2014 VBMS, DD 214; 01/27/2017 VBMS, Hearing Transcript, p. 5.  The Veteran's in-service noise exposure also included exposure to pistols, machine guns, rifles, and grenades.  06/04/2014 VBMS, DD 214; 03/13/2017 VBMS, Medical-Non-Government, p. 2; 01/27/2017 VBMS, Hearing Transcript, pp. 5-7; 11/12/2010 VBMS, VAX.  The Board finds that the Veteran was exposed to acoustic trauma in service as consistent with the places, types, and circumstances of his military service.  38 U.S.C.A. § 1154(a). 

The Veteran has stated that he first noticed his hearing loss during his period of active service, and that he has had hearing loss since leaving service.  09/22/2010 VBMS, Correspondence; 11/12/2010 VBMS, VAX; 03/13/2017 VBMS, Medical-Non-Government, p. 2.  The Veteran is competent to attest to diminished hearing, to include when such diminished hearing began, and the Board finds these assertions to be credible in this regard.  

The Board notes that even though disabling hearing loss may not have been demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  See Hensley, 5 Vet. App. at 157; see also Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992) (stating that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment 110-11, Steven A. Schroeder et. al. eds., 1988).  The Board notes that the Veteran's separation examination demonstrated hearing loss in his right ear during service.  See 06/04/2014 VBMS, STR-Medical No. 2, pp. 18-21.  

The evidence as to the onset of the hearing loss is at least in equipoise, and the benefit of the doubt will be given to the Veteran.  The Board finds that the evidence demonstrates a continuity of symptomatology.  In this regard, the Veteran was exposed to noise in service as noted above and he competently and credibly noted some hearing loss during service with persistence since discharge from active service.  See Savage, 10 Vet. App. at 495-97.  

The Board finds the opinion of the November 2010 VA examiner that the Veteran's hearing loss is less likely as not a result of military noise exposure to be of little probative value, as the sole rationale provided was the lack of threshold shifts between preinduction and separation.  11/12/2010 VBMS, VAX, p. 3.  To the contrary, the Board notes that there were upward threshold shifts in the right ear at 500 Hertz (20 decibels), 2000 Hertz (15 decibels), and 4000 Hertz (10 decibels), and in the left ear at 500 Hertz (15 decibels), 1000 Hertz (10 decibels), and 
2000 Hertz (10 decibels).  No measurements were provided at 3000 Hertz in the entrance examination.  06/04/2014 VBMS, STR-Medical No. 2, pp. 18-21, 32-35.  

In sum, the Board finds that the evidence regarding the etiology of the Veteran's hearing loss is at least in relative equipoise on this material issue; thus the benefit of the doubt will be given to the Veteran on this element.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Now, the evidence establishes all three elements of service connection and the Board finds that service connection for bilateral hearing loss is warranted.

B.  Restrictive Right Lobe Condition

The Board finds that the competent and probative evidence of record is at least in equipoise as to whether the Veteran's current restrictive right lobe condition, to include elevation of the right hemidiaphragm, diaphragmatic paralysis, pneumothorax, and atelectasis, manifested during, or is otherwise related to, his period of active service.

The evidence establishes an in-service event as the Veteran suffered a spontaneous pneumothorax on the right during active service in May 1973.  The Veteran had complications from the initial chest tube placement, resulting in an elevated right hemidiaphragm and atelectasis of the right lung.  06/04/2014 VBMS, STR-Medical No. 3, pp. 12-15, 34-36, 44-51; 02/27/2014 Virtual VA, CAPRI (respiratory DBQ), pp. 1-2, 6, 11-13; 04/01/2007 VBMS, Medical-Non-Government.  

The evidence regarding the Veteran's current restrictive right lung conditions include notations/diagnoses of pneumothorax, elevated right hemidiaphragm, diaphragmatic paralysis, and atelectasis.  01/27/2017 VBMS, Medical-Non-Government, pp. 2, 5, 9; 02/27/2014 Virtual VA, CAPRI, p. 7.  As such, the evidence establishes a current right lung/lobe disorder as well.

In April 2007, a private physician opined that the cause of the Veteran's current lung condition is multifaceted, but that it began with the treatment for the in-service pneumothorax, which resulted in an elevated right hemidiaphragm and atelectasis of the right lung.  The physician stated that the Veteran's chronic lung diaphragm elevation is the key condition in the Veteran's deteriorated lung condition.  04/01/2007 VBMS, Medical-Non-Government.  In March 2014, a Registered/Certified Respiratory Therapist (RRT) opined that the incorrect initial placement of the chest tube in service severed the Veteran's phrenic nerve, which caused paralysis of the thoracic diaphragm, resulting in the Veteran's chronic shortness of breath.  05/23/2014 VBMS, Medical-Non-Government.  In May 2005, a private physician opined that the Veteran's shortness of breath is mainly from volume loss secondary to the elevated right diaphragm and basal atelectasis.  06/30/2005 VBMS, Medical-SSA No. 2, pp. 13-15.  

The Veteran was afforded a VA examination in February 2006, and in a May 2006 addendum opinion, the VA examiner opined that the Veteran's shortness of breath and respiratory systems are less likely as not related to any incident during the Veteran's period of active service.  The VA examiner stated that there is no evidence in the medical literature linking the occurrence of spontaneous pneumothorax to the Veteran's other pulmonary conditions or stroke.  02/24/2006 VBMS, VAX, p. 3; 05/24/2006 VBMS, VA Memo.  The same conclusion was reached by a VA examiner in April 2008.  04/16/2008 VBMS, VAX, pp. 8-9.  Both the February 2006 and April 2008 VA examinations noted the presence of plate-like atelectasis in the right lung and elevation of the right hemidiaphragm, but neither excluded these conditions as a cause of the Veteran's current breathing problems or opined as to the etiology of these conditions.  Additionally, the February 2006 and April 2008 VA examinations, to a fault not their own, failed to consider all relevant evidence of record, as the Veteran received significant treatment and diagnostic testing subsequent to these examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

A February 2014 VA examiner opined that the Veteran's chronic obstructive pulmonary disease (COPD) is the cause of his current lung dysfunction and that the COPD was not caused by his pneumothorax or elevated hemidiaphragm.  02/27/2014 Virtual VA, CAPRI, pp. 11-13.  However, as there is conflicting medical evidence as to the cause of the Veteran's current lung dysfunction, the benefit of the doubt will be given to the Veteran.  Thus, the Board finds that a restrictive lung condition, to include elevation of the right hemidiaphragm, diaphragmatic paralysis, pneumothorax, and atelectasis, is at least one of the causes of the Veteran's current lung dysfunction.  As the February 2014 VA examination did not provide an opinion as to the etiology of the Veteran's current restrictive lung condition, that opinion does not contradict the Board's finding that the competent and probative evidence of record is at least in equipoise as to whether the Veteran's current restrictive lung condition manifested during, or is otherwise related to, his period of active service.  

In sum, the Board finds that the evidence regarding the etiology of the Veteran's restrictive right lobe condition is at least in relative equipoise on this material issue; thus the benefit of the doubt will be given to the Veteran on this element.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Now, the evidence establishes all three elements of service connection and the Board finds that service connection for a restrictive right lobe condition, to include elevation of the right hemidiaphragm, diaphragmatic paralysis, pneumothorax, and atelectasis, is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a restrictive right lobe condition, to include elevation of the right hemidiaphragm, diaphragmatic paralysis, pneumothorax, and atelectasis, is granted.



REMAND

As stated above, this issue has been remanded several times in the past.  In light of this, the Board regrets the additional delay, but finds another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Specifically, the Board finds a remand is necessary to comply with the November 2013 Remand directives, obtain missing treatment records, as well as to an opinion as to the etiology of any diagnosed respiratory conditions, including whether any diagnosed condition was caused or aggravated by the Veteran's now service-connected restrictive lung condition.  

The Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

In the November 2013 Remand, the Board determined that the evidence of record at that time was unclear as to the Veteran's current disabilities.  Thus the Board remanded to afford the Veteran a VA respiratory examination to determine whether he has, or recently had, any respiratory or lung disorder related to his period of active military service.  The VA examiner was asked to reconcile any conflicts in the medical records, including previous diagnoses.  The February 2014 VA examination report obtained as a result of the Board's remand only provided the diagnoses of COPD and resolved right pneumothorax.  02/27/2014 Virtual VA, CAPRI, p. 3.  While the VA examiner noted diagnoses such as pulmonary embolism, sleep apnea, and hypertension, she did not provide an explanation as to why they were not included in her statement of current diagnoses.  Id. at 4.  A June 2016 VA examination provided diagnoses of asthma and emphysema, but did not provide an opinion as to their etiologies.  06/16/2016 VBMS, VAX.  

The Board finds that neither the February 2014 nor June 2016 VA examinations provided a full list of the Veteran's current respiratory conditions during the appeal period, or an opinion as to the etiology of those conditions.  As such, the November 2013 Remand directives have not been substantially complied with.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

The Veteran should be given a VA examination to determine the Veteran's respiratory conditions from September 2005 to present (the appeal period), as well as the etiology of all diagnosed conditions.  Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310 (2016).  The Board notes that there is conflicting medical evidence as to whether any of the Veteran's diagnosed respiratory conditions are caused or aggravated by his restrictive lung condition.  Thus, the VA examiner should opine as to whether any current respiratory condition was caused or aggravated by his now service-connected restrictive lung disability.   

A remand is also necessary to associate outstanding and missing records with the electronic claims file.  In an October 2010 letter, the Veteran's former counsel stated he was submitting 415 pages of records from the VA Medical Center (VAMC) in Saginaw, Michigan, dated September 8, 2005 to September 21, 2010.  10/25/2010 VBMS, TPC.  In a separate October 2010 letter, former counsel stated he was submitting 96 pages of records from Ann Arbor Health Care System dated, October 28, 2009.  10/27/2010 VBMS, TPC.  His correspondence noted his understanding that VA would obtain the records, but if it was unable to do so, his office should be notified so he could send the records to VA.  There is no indication in the claims file that VA ever responded to this request or subsequently issued another supplemental statement of the case (SSOC) that considered this evidence.  

In a February 2011 letter, the Veteran's former counsel advised he was submitting six pages of medical records from Dr. M.B.Z, dated August 30, 2010 to December 23, 2010.  02/24/2011 VBMS, TPC No. 1.  It appears that three pages of those records, specifically those dated August 30, 2010, have not been associated with the claims file.  02/24/2010 VBMS, Medical-Non-Government.  

Accordingly, the Board finds that VA must make reasonable attempts to obtain the aforementioned missing records.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding VA treatment records related to a respiratory condition.  In particular, obtain outstanding records from the Saginaw VAMC, including all records from September 2005 to September 2010.  

2.  Ask the Veteran to identify, and authorize the release of, any outstanding private medical records related to his claim of service connection for a respiratory condition.  In particular, request the Veteran submit or provide authorization for records from Ann Arbor Health Care System and Dr. M.B.Z.  Reasonable efforts should be made to obtain private medical records identified by the Veteran.  All records received must be associated with the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records.

3.  After completing directives #1 and 2, request an opinion from an appropriate VA examiner as to the Veteran's current respiratory conditions and their etiology.  An in-person examination is not required unless deemed necessary by the examiner.  The clinician should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Whether the Veteran currently has (or had during the period of September 2005 to present) any respiratory or lung condition, other than a restrictive lung condition.  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  Respiratory conditions diagnosed during the appeal period include, but are not limited to, COPD, pulmonary embolism, obstructive sleep apnea, pulmonary hypertension, asthma, bronchial asthma, emphysema, and allergic rhinitis.  

b.  For each diagnosed respiratory or lung condition since September 2005, other than a restrictive lung condition, is it at least as likely as not (50 percent or greater probability) that the condition manifested during, or is otherwise related to, the Veteran's period of active service.  

c.  For each diagnosed respiratory or lung condition, other than a restrictive lung condition, is at least as likely as not (50 percent or greater probability) that the condition was caused by the Veteran's service-connected restrictive lung condition.  (This question should be addressed for each diagnosed respiratory or lung condition, other than a restrictive lung condition, only if the answer from (b) is no.)

d.  For each diagnosed respiratory or lung condition, other than a restrictive lung condition, is at least as likely as not (50 percent or greater probability) that the condition was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected restrictive lung condition.  (This question should be addressed for each diagnosed respiratory or lung condition, other than a restrictive lung condition, only if the answer from (b) and (c) is no.)

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

4.  After completion of all the foregoing development, readjudicate the issue on appeal and take other appropriate action, such as adjudicating any deferred issues, including entitlement to service connection for an acquired psychiatric disorder and special monthly compensation based on aid and attendance.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


